Lundberg Stratton, J.,
dissenting.
{¶ 19} I dissent from the majority’s opinion.
{¶ 20} By our decision today, we have judicially read into a statute an interpretation that I do not believe the General Assembly intended. Allowing unmarried couples, whether homosexual or heterosexual, to legally assume the same last name with the stamp of state approval is directly contrary to the state’s position against same-sex and common-law marriages, neither of which Ohio recognizes. This is a social policy decision that should clearly be made by the General Assembly after full public debate and discourse, not by judicial legislation.
{¶ 21} Therefore, I respectfully dissent and would affirm the judgment of the court of appeals.